DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.    	Claims 1-3, 5-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
In claims 1 and 13, for example, “calculating at least one of Young's Modulus and Poisson's ratio from the at least one geomechanical property;” is recited; however, no functional relationship is defined between calculating at least one of Young's Modulus and Poisson's ratio and determining brittleness and ductility of the interval. 
It is advised to amend the claims 1 and 13 to explicitly recite “wherein the formation analysis estimation includes determining brittleness and ductility of the interval based on calculated at least one of Young's Modulus and Poisson's ratio”, as illustrated in Applicant’s arguments of 03/17/2021.
Claims 2-3, 5-12 and 15-19 are rejected based on dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lecampion et al. (Can We Engineer Better Multistage Horizontal Completions? Evidence of the Importance of Near-Wellbore Fracture Geometry From Theory, Lab and Field Experiments, Conference: SPE Hydraulic Fracturing Technology Conference 2015, hereinafter Lecampion) in view of Song (Measurement of minimum horizontal stress from logging and drilling data in unconventional oil and gas (Unpublished master's thesis). University of Calgary, Calgary, AB, Aug. 2012, hereinafter Song) and Li et al. (US 20160177709 A1, hereinafter Li)
	Regarding claim 1, Lecampion discloses a method for optimizing a fracturing schedule for fracturing formations located along a deviated (e.g., horizontal) wellbore (Abstract; and page 16, the “Conclusion” section), the method comprising: obtaining drilling cuttings during a drilling operation representative of a predetermined interval (i.e., “perforation cluster”) of the deviated wellbore (page 12, the “New field evidence” section, 2nd paragraph); performing at least one analytical process on the obtained drilling cuttings to determine at least one geomechanical property of the interval of the rd paragraph, “ … to measure both perforation friction pressure and near wellbore friction pressure”; also see Fig. 14); and based on the formation analysis estimation, at least one of (i) configuring a super- stage (here, the term “a super- stage” is given a broad interpretation, e.g., “several clusters—generally 2 to 6—are grouped into a fracture treatment stage that are all treated at once”, see page 1, “Introduction”) for deployment to the interval to perform a fracturing operation (Fig. 5 and related text; also see page 13, 2nd paragraph: “Note that, from the data that is available, the mechanical properties and the computed minimum in-situ stress variations are small … for the completion design”) or (ii) designing a fracturing schedule to be performed to frac the formation at the interval (page 13, last paragraph).
	Lecampion does not mention explicitly: wherein the at least one analytical process includes X-ray diffraction (XRD) mineral-weight-percent calculations; and calculating at least one of Young's Modulus and Poisson's ratio from the at least one geomechanical property; wherein the formation analysis estimation includes determining brittleness and ductility of the interval.
st paragraph; pages 38-54, Chapter 4, “ … The minimum horizontal stress is obtained from equation 4.38”); wherein said at least one analytical process including X-ray diffraction (XRD) mineral-weight-percent calculations (page 51, the section 4.3.1; and page 107, last paragraph).
Since both Lecampion and Song pertain to the same field of endeavor, i.e., horizontal drilling and fracturing design, and Lecampion teaches the general condition of the at least one analytical process (Lecampion, page 12, “… a regional log-calibrated rock physics model …”), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Song’s analytical process for Lecampion’s rock physics model to compute the minimum horizontal stress. Doing so would yield the minimum horizontal stress with distinctive characteristic such as providing zone barrier information for hydraulic fracturing design (Song, page 86, section 5.6; pages 95-96, “14. The conventional method … The conventional method will not provide any zone barrier information for hydraulic fracturing design in this area.”) The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching of calculating at least one of Young's Modulus and Poisson's ratio from the geomechanical property and determining brittleness and ductility of the interval into the combination of of Lecampion and Song to arrive the claimed invention. Doing so would allow to use the estimated brittleness or ductility of rock formations to select intervals of strata most suitable for a formation treatment (e.g., suitability for fracture treatments, stabilization treatments, etc.) (Li, para. 0009, 0060).
Regarding claims 2-3, Lecampion does not but Song teaches: wherein the at least one geomechanical property of the interval comprises a bulk modulus and a shear modulus of the interval (see sections 4.2.1.1 and 4.3.1; also see Appendix A); wherein calculating Young's Modulus and Poisson's ratio is obtained from the bulk modulus and the shear modulus of the interval (Fig. 4.1; sections 4.1-4.3).

Regarding claim 5, Lecampion discloses: wherein the super-stage is a fracing-stage that is configured to perform multiple facing operations at different locations along the fracing-stage (Fig. 5 and related text; also see page 13, 2nd paragraph: “Note that, from the data that is available, the mechanical properties and the computed minimum in-situ stress variations are small … for the completion design”).
Regarding claim 11, Lecampion discloses: said method of claim 1, further comprising determining at least one additional formation analysis estimation for at least one additional interval of the deviated wellbore (page 12, last paragraph: “The petrophysical and geomechanics conditions along the lateral were measured quantitatively by using a new technique on acquired drill cuttings (Akkurt et al., 2013). A total of 239 cutting samples were collected over the 7,230 ft length of the lateral (i.e. ~30 ft sample rate), cleaned and used to measure kerogen content and mineralogy using Diffuse Reflectance Infrared Fourier Transform Spectroscopy …”).
s 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lecampion in view of Song and Li as applied to claim 5 or 11 above further in view of Nelson (US 9394779 B2, hereinafter Nelson).
	Regarding claim 6, Lecampion does not mention explicitly: actuating at least one diverter within the super-stage to close a portion of the super-stage and divert injection fluid to open portions of the super-stage.
	Nelson discloses a method for optimizing a fracturing schedule for fracturing formations located along a horizontal wellbore (col. 2, lines 10-16), comprising: configuring a super-stage for deployment to a target interval (10a in Fig. 5) to perform a fracturing operation (e.g., Figs. 5 and 6), wherein the super-stage is a fracing-stage that is configured to perform multiple facing (e.g., 110a in Fig. 6) operations at different locations along the fracing-stage (Figs. 6-13); actuating at least one diverter (e.g., packer 8) within the super-stage to close a portion of the super-stage and divert injection fluid to open portions of the super-stage (Figs. 4-13).
Since both Lecampion and Nelson are in the same field of endeavor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the method for optimizing a fracturing schedule taught by Lecampion to the super-stage of Nelson as an intended use of the Lecampion/Song/Li combination. Doing so would result in better engineer horizontal well multistage completions and significant production variation from perforation cluster to perforation cluster (Lecampion, Abstract).
Regarding claim 12, Lecampion does not mention explicitly: said method of claim 1, further comprising: disposing the super-stage within the wellbore; and 
The teaching of Nelson includes: disposing the super-stage within the wellbore, and performing a fracing operation with the super-stage in accordance with a fracturing schedule (Figs. 4-13).
Since both Lecampion and Nelson are in the same field of endeavor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the method for optimizing a fracturing schedule taught by Lecampion to the super-stage of Nelson as an intended use of the Lecampion/Song/Li combination. Doing so would result in better engineer horizontal well multistage completions and significant production variation from perforation cluster to perforation cluster (Lecampion, Abstract).
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lecampion in view of Song and Li as applied to claim 1 above further in view of AKKURT et al. (US 20130270011 A1, hereinafter AKKURT).
Regarding claim 7, Lecampion in view of Song and Li do not mention explicitly: wherein the at least one analytical process includes X-ray fluorescence calculation.
	AKKURT discloses a method for optimizing a fracturing schedule for fracturing formations located along a wellbore (Fig. 1; para. 0001 and 0079), the method comprising: obtaining drilling cuttings during a drilling operation representative of a predetermined interval of the wellbore (Box 103 in Fig. 1); performing at least one analytical process on the obtained drilling cuttings to determine at least one geomechanical property of the interval of the obtained drilling cuttings for the interval 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate AKKURT’s teaching of determining at least one geomechanical property of the interval into the combination of Lecampion/Song/Li, such that sections of the well with both good reservoir quality and good completion quality can be identified (AKKURT, para. 0005).
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lecampion in view of Song and Li as applied to claim 1 above further in view of Alzahab et al. (US 20160090823 A1, hereinafter Alzahab).
	Regarding claim 8, Lecampion does not mention explicitly: wherein indication of a brittle portion of the interval is provided by a high Young's Modulus and low Poisson's ratio and a ductile portion of the interval is provided by a low Young's Modulus and high Poisson's ratio.
	Alzahab discloses a method for generating a fracturing schedule for fracturing formations located along a wellbore (Abstract), comprising: generating a formation analysis estimation, wherein the formation analysis estimation comprises a brittleness of the formation at the interval, wherein indication of a brittle portion of the interval is provided by a high Young's Modulus and low Poisson's ratio and a ductile portion of the interval is provided by a low Young's Modulus and high Poisson's ratio (para. 0043, 0059, 0063, 0149, 0150).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Alzahab’s teaching of /Song/Li. Doing so would assistant in understanding where the "sweet spots" are along with identifying the hot points for initiating fracturing (Alzahab, para. 0063, 0149).
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lecampion in view of Song, Li and Alzahab as applied to claim 8 above further in view of Stringer (US 20150184507 A1, hereinafter Stringer).
	Regarding claim 9, the combination of Lecampion/Song/Li/Alzahab does not mention explicitly: wherein configuring the super-stage or designing the fracturing schedule comprises having a brittle portion of the interval fraced prior to having a ductile portion of the interval.
	Stringer discloses a method for optimizing a fracturing schedule for fracturing formations located along a horizontal wellbore (para. 0001-0003, 0014), comprising: based on the formation analysis estimation (Figs. 2-3), designing a fracturing schedule to be performed to frac the formation at a predetermined interval of the horizontal wellbore (para. 0025, 0026); wherein designing the fracturing schedule comprises having a brittle portion of the interval fraced prior to having a ductile portion of the interval (para. 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stringer’s teaching of fracturing schedule optimization algorithm into the combination of Lecampion/Song/Li/Alzahab. Doing so would enable operators to select optimal fracture intervals, thereby increasing the efficiency of fracture placement and improving well production (Stringer, para. 0003).
10 is rejected under 35 U.S.C. 103 as being unpatentable over Lecampion in view of Song, Li, Alzahab and Stringer as applied to claim 9 above further in view Nelson.
Regarding claim 10, the combination of Lecampion/Song/Li/Alzahab/Stringer does not mention explicitly: performing surface treatment monitoring to determine that a brittle portion of the interval has fractured; and after determining the brittle portion has fractured, actuating a diverter within the super-stage to stop injection of fluids from the super-stage at the brittle portion of the interval.
	Nelson discloses a method for optimizing a fracturing schedule for fracturing formations located along a horizontal wellbore (col. 2, lines 10-16), comprising: performing surface treatment monitoring (e.g., whether a location should be re-fractured) to determine that a specific portion of the interval has fractured (col. 9, lines 7-11); and after determining said specific portion has fractured, actuating a diverter (e.g. plug 40 in Fig. 12) within a super-stage to stop injection of fluids from the super-stage at said specific portion of the interval (col. 9, lines 2-7; col. 11, lines 8-24: if testing device 50 determines a fracture cluster should be skipped, … the fluid is not leaked off into fracture cluster 10b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lecampion/Song/Li/Alzahab/Stringer to incorporate Nelson’s teaching of surface treatment monitoring and actuating a diverter within the super-stage to stop injection of fluids from the super-stage at the brittle portion of the interval, in order to allow an 
	Nelson does not mention explicitly: said specific portion of the interval is a brittle portion of the interval.
	However, both Stringer and Alzahab teach: the formation analysis estimation comprises a brittleness of the formation at the interval (Stringer, RBI in Fig. 4; Alzahab, para. 0043, 0059, 0063, 0149, 0150) and the fracturing schedule to be performed to frac the formation at said interval (Stringer, para. 0025, 0026), thus it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Lecampion/Song/Li/Alzahab/Stringer/Nelson to arrive the claimed invention as an intended use to a brittle portion of the interval, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances.
11.	Claims 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Stringer, Song, Lecampion and Li.
	Regarding claim 13, Nelson discloses a downhole tool for performing a fracing operation in a downhole formation (Abstract), the downhole tool comprising: a super-stage having a plurality of injection ports located along a length thereof (e.g., Fig. 5); and at least one diverter (e.g., packer 8) positioned within the super-stage, wherein when the at least one diverter is actuated, the super-stage is separated into an open section and a closed section such that injection fluid is not injected into the formation 
	Nelson does not mention explicitly: wherein the open and closed portions of the super stage are defined by: obtaining drilling cuttings during a drilling operation representative of a predetermined interval of the horizontal wellbore; performing at least one analytical process on the obtained drilling cuttings to determine at least one geomechanical property of the interval of the obtained drilling cuttings for the interval, wherein the at least one geomechanical property comprises one or more of stiffness, brittleness, unconfined compressive strength, and minimum horizontal stress, wherein the at least one analytical process includes X-ray diffraction mineral-weight-percent calculations; calculating at least one of Young's Modulus and Poisson's ratio from the at least one geomechanical property; and generating a formation analysis estimation for the interval from the determined at least one geomechanical property to estimate one of a near-wellbore friction of the interval, wherein the formation analysis estimation includes determining brittleness and ductility of the interval; wherein the at least one diverter separates the super-stage such that brittle portions of the interval will be fractured prior to ductile portions of the interval.
	Stringer discloses a technique for optimizing a fracturing schedule for fracturing formations located along a horizontal wellbore (para. 0001-0003, 0014), the method comprising: obtaining drilling cuttings during a drilling operation representative of a predetermined interval of the horizontal wellbore (para. 0014); performing at least one analytical process on the obtained drilling cuttings to determine at least one geomechanical property of the interval of the obtained drilling cuttings for the interval 
Since both Nelson and Stringer are in the same field of endeavor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the technique for optimizing a fracturing schedule taught by Stringer to Nelson super-stage and to control the operations of the diverter in separating the super-stage such that brittle portions of the interval will be fractured prior to ductile portions of the interval, as an intended use of the Stringer invention. Doing so would allow to select optimal fracture intervals, thereby increasing the efficiency of fracture placement and improving well production (Stringer, para. 0003).
The combination of Nelson and Stringer is not clear: wherein the at least one analytical process includes X-ray diffraction mineral-weight-percent calculations; calculating at least one of Young's Modulus and Poisson's ratio from the at least one geomechanical property; and generating said formation analysis estimation to estimate one of a near-wellbore friction of the interval; wherein the formation analysis estimation includes determining brittleness and ductility of the interval.
st paragraph; pages 38-54, Chapter 4, “ … The minimum horizontal stress is obtained from equation 4.38”); wherein said at least one analytical process including X-ray diffraction (XRD) mineral-weight-percent calculations (page 51, the section 4.3.1; and page 107, last paragraph). Song further teaches: calculating at least one of Young's Modulus and Poisson's ratio from the at least one geomechanical property (Fig. 4.1; sections 4.1-4.3).
Since Nelson, Stringer and Song all pertain to the same field of endeavor, i.e., horizontal drilling and fracturing design, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Song’s analytical process into the combination of Nelson and Stringer to compute the minimum horizontal stress. Doing so would yield the minimum horizontal stress with distinctive characteristic such as providing zone barrier information for hydraulic fracturing design (Song, page 86, section 5.6; pages 95-96, “14. The conventional method … The conventional method will not provide any zone barrier information for hydraulic fracturing design in this area.”)
The combination of Nelson, Stringer and Song is silent on: generating the formation analysis estimation to estimate one of a near-wellbore friction of the interval; 
Lecampion discloses a method for optimizing a fracturing schedule for fracturing formations located along a deviated wellbore (Abstract; and page 16, the “Conclusion” section), the method comprising: generating a formation analysis estimation for the interval from the determined at least one geomechanical property to estimate a near-wellbore friction (page 13, 3rd paragraph, “ … to measure both perforation friction pressure and near wellbore friction pressure”; also see Fig. 14); and based on the formation analysis estimation, at least one of (i) configuring a super-stage (here, the term “a super- stage” is given a broad interpretation, e.g., “several clusters—generally 2 to 6—are grouped into a fracture treatment stage that are all treated at once”, see page 1, “Introduction”) for deployment to the interval to perform a fracturing operation (Fig. 5 and related text; also see page 13, 2nd paragraph) or (ii) designing a fracturing schedule to be performed to frac the formation at the interval (page 13, last paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lecampion’s teaching of estimating a near-wellbore friction into the combination of Nelson, Stringer and Song to compute the minimum horizontal stress. Doing so would yield the minimum horizontal stress with distinctive characteristic such as providing zone barrier information for hydraulic fracturing design (Song, page 86, section 5.6; pages 95-96, “14. The conventional method … The conventional method will not provide any zone barrier information for hydraulic fracturing design in this area.”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Li’s teaching of calculating at least one of Young's Modulus and Poisson's ratio from the geomechanical property and determining brittleness and ductility of the interval into the combination of of Lecampion and Song to arrive the claimed invention. Doing so would allow to use the estimated brittleness or ductility of rock formations to select intervals of strata most suitable for a formation treatment (e.g., suitability for fracture treatments, stabilization treatments, etc.) (Li, para. 0009, 0060).
Regarding claim 15, Nelson does not but Song teaches: wherein the at least one geomechanical property of the interval comprises a bulk modulus and a shear modulus of the interval (see sections 4.2.1.1 and 4.3.1; also see Appendix A), and the Young's Modulus and Poisson's ratio are derived therefrom and the formation analysis estimation is based on the calculated Young's Modulus and Poisson's ratio (Fig. 4.1; sections 4.1-4.3). As such, the combination of Nelson, Stringer, Song, Li and Lecampion renders the claimed invention obvious.
Regarding claim 16, Nelson does not but Stringer discloses: wherein the at least one analytical process includes X-ray fluorescence (Stringer, para. 0011).
Regarding claim 17, Nelson discloses: wherein the super-stage is configured to perform multiple facing (e.g., 110a in Fig. 6) operations at different locations along the super-stage based on actuation of the at least one diverter (Figs. 6-13).
Regarding claim 18, Nelson discloses: wherein the at least one diverter is actuated based on a surface treatment monitoring (e.g., whether a location should be re-fractured) and a determination that a specific portion of the interval has fractured (col. 9, lines 2-7; col. 11, lines 8-24: if testing device 50 determines a fracture cluster should be skipped, … the fluid is not leaked off into fracture cluster 10b).
	Nelson does not mention explicitly: said specific portion of the interval is a brittle portion of the interval.
	The teaching of Stringer includes: the formation analysis estimation comprises a brittleness (RBI) of the formation at the interval (para. 0014-0016) and the fracturing schedule is to be performed to frac the formation at said interval (Stringer, para. 0025, 0026).
It would have been obvious to one of ordinary skill in the art to have modified the combination of Nelson and Stringer to arrive the claimed invention as an intended use to a brittle portion of the interval, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances.
	Regarding claim 19, Nelson does not mention explicitly: said downhole tool of claim 13, further comprising at least one additional super-stage to be disposed at an additional interval of the wellbore.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Response to Arguments
12.	Applicant's arguments received 03/17/2021 have been fully considered but they are not persuasive. Detailed response is given in sections 4-11 as set forth above in this Office action.
	Regarding the Song reference, Applicant argues that “one of skill in the art would not interpret Song as providing such teaching or that any such teaching could be combined with the other prior art of record to achieve the claimed invention. … the primary teaching of Song is lab testing of extracted core samples, not on-site testing based on drilling cuttings as claimed. … As such, even for the discussion of the horizontal well processes, there is no teaching or suggestion of using X-ray diffraction (XRD) mineral-weight-percent calculations on cuttings, as claimed”. The examiner respectfully disagrees.
	The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  The examiner further recognizes that the test for obviousness is not whether the features of a second reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, it is considered that Lecampion discloses a method for optimizing a fracturing schedule for fracturing formations located along a deviated (e.g., horizontal) wellbore comprising: obtaining drilling cuttings during a drilling operation representative of a predetermined interval of the deviated wellbore, performing at least one analytical process on the obtained drilling cuttings to determine at least one geomechanical property of the interval of the obtained drilling cuttings for the interval, wherein the at least one geomechanical property comprises minimum horizontal stress (page 12, last paragraph); generating a formation analysis estimation for the interval from the determined at least one geomechanical property to estimate a near-wellbore friction of the interval, etc. Lecampion is, however, not clear that said at least one analytical process includes X-ray diffraction (XRD) mineral-weight-percent calculations. In the same field of endeavor, Song teaches a method of determining geomechanical property from logging and drilling data, comprising: performing at least one analytical process on obtained drilling cuttings (e.g., extracted core samples) to determine at least one  and Song pertain to the same field of endeavor (horizontal drilling and fracturing design) and Lecampion teaches the general condition of the at least one analytical process (Lecampion, page 12, “… a regional log-calibrated rock physics model …”), it establishes a prima facie case of obvious modification. Furthermore, since Applicant’s arguments do not provide any convincing reason that would limit Song’s X-ray diffraction (XRD) mineral-weight-percent calculations technique to be performed in lab only, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Song’s analytical process for Lecampion’s rock physics model to compute the minimum horizontal stress on-site right after obtaining the drilling cuttings during said drilling operation. Doing so would yield the minimum horizontal stress with distinctive characteristic such as providing zone 
	Applicant further argues that “[i]n the Song reference, neither the weight % nor the volume % data is given. Therefore, it is not clear which method was employed, and such cannot be inferred from the teachings in the reference.” The examiner respectfully disagrees.
	As illustrated above, the examiner maintains that the combination of Lecampion and Song does render it obvious that: the method for optimizing a fracturing schedule comprises the step of “performing at least one analytical process on the obtained drilling cuttings …, wherein the at least one analytical process includes X-ray diffraction mineral-weight-percent calculations”. The pending claims of the present application, however, do not include any specific requirement about the weight % or the volume % data given for the X-ray diffraction mineral-weight-percent calculations. As such, the weight % and/or the volume % data argued by the Applicant do not add any patentable weight to the pending claims. Applicant’s reliance upon the specification in this regard is noted. However, the feature in the specification to which Applicant refers is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862         

/TOAN M LE/Primary Examiner, Art Unit 2864